Citation Nr: 0921443	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  98-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for mitral valve replacement with hypertensive heart 
disease prior to January 12, 1998, including on an 
extraschedular basis.

2.  Entitlement to a disability rating in excess of 60 
percent for mitral valve replacement with hypertensive heart 
disease, including on an extraschedular basis.

3.  Entitlement to an effective date prior to January 12, 
1998, for the assignment of a total rating based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to September 
1982.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued a judgment in January 
2008 setting aside the part of a June 23, 2006 decision of 
the Board of Veterans' Appeals (Board) that denied 
entitlement to an increased disability rating for mitral 
valve replacement with hypertensive heart disease before and 
after January 12, 1998.  The Court remanded the issue/s to 
the Board for readjudication.  

This appeal also arises from a December 2003 rating decision 
of the RO which awarded TDIU with an effective date of 
January 12, 1998.  

The Board of Veterans' Appeals (Board) in July 2008 remanded 
the Veteran's claim to ensure he received proper notice of 
VA's duty to assist in developing claims and what kinds of 
evidence would support his claim.  A letter was sent to the 
Veteran in August 2008 which conformed to the Board's 
instructions.  Stegall v. West, 11  Vet. App. 268 (1998).  
The Veteran's claims have now been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  In March 1996 the veteran underwent mitral valve 
replacement and was assigned a 100 percent rating for his 
heart condition for the period from March 1996 until May 1, 
1997, when the rating was to be reduced to 30 percent.

2.  For the period from May 1, 1997, until January 12, 1998, 
the veteran's mitral valve replacement with hypertensive 
heart disease is not shown to have been manifested by 
elevated blood pressure, definite heart enlargement, severe 
dyspnea on exertion, or congestive heart failure.

3.  Since January 1998, the veteran's mitral valve 
replacement with hypertensive heart disease is not shown to 
have been manifested by chronic or definite congestive heart 
failure; dyspnea on slight exertion; dyspnea, fatigue, 
angina, dizziness, or syncope at 3 metabolic equivalents 
(METs) or less; or an ejection fraction of less than 30 
percent, nor does it limit the veteran to sedentary 
employment.

4.  The Veteran's claim for TDIU was received on July 22, 
1997.  

5.  It was not factually ascertainable the Veteran's service-
connected disabilities caused him to be unemployable prior to 
January 12, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for mitral valve replacement with hypertensive heart disease 
prior to January 12, 1998, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Codes 
7000, 7007, and 7016 (as in effect prior to January 12, 
1998).

2.  The criteria for a disability rating in excess of 60 
percent for mitral valve replacement with hypertensive heart 
disease are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Codes 7000, 7007, and 7016 (as 
in effect prior to January 12, 1998); 38 C.F.R. § 4.104, 
Diagnostic Codes 7007, 7016 (2008).  

3.  The criteria for an earlier effective date for the grant 
of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the Veterans appeals, the Board 
observes that legislation enhanced VA's duty to assist a 
claimant in developing facts pertinent the claim, and 
expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  The Board must first address VA's duty to 
notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

In July 2001, the RO sent the Veteran a letter regarding his 
claim for an increased rating which notified him of VA's duty 
to inform about his claim, assist him in obtaining evidence 
and described the type of evidence necessary to support his 
claim.  By letters dated in June 2003, June 2004, and August 
2008 the Veteran was kept apprised of the status of his 
claim.  

The RO in a December 2003 rating decision granted entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU), 
effective January 12, 1998.  The Veteran filed a notice of 
disagreement with the effective date assigned for TDIU.  

At the time the Veteran filed her notice of disagreement, the 
VA General Counsel had addressed the applicability of the 
notice requirements of Veterans Claims Assistance Act (VCAA) 
in such cases.  If, in response to notice of its decision on 
a claim for which VA has already given the 38 U.S.C.A. 
§ 5103(a) (West 2002) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) 
(West 2002) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGPREC 8-2003.  

On January 30, 2008, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") issued a 
decision in the appeal of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), which held that VCAA notice of requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
increased ratings claims and outlined the information which 
must be included notices to veteran's filing a claim for 
increased rating.  In July 2008, the Board remanded the 
claims to ensure the Veteran had been properly notified as 
defined by the Court in Vazquez-Flores.  The letter also 
explained what evidence was considered in cases where the 
Veteran's impairment was not adequately covered by the 
disability rating.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Regarding the duty to assist, VA treatment records have been 
obtained, together with the Veteran's Social Security 
Administration claims file.  Likewise, the Veteran was 
examined in connection with his claims for an increased 
rating, and arguments regarding any failure to assist (or 
notify) were not raised when the case was last before the 
Court.  

I.  Increased Rating 

In March 1996 the veteran underwent mitral valve replacement.  
In a rating dated in October 1996, the RO assigned a 100 
percent rating for mitral valve replacement, hypertensive 
heart disease, for the period from March 1996 until May 1, 
1997, when the rating was to be reduced to 30 percent.  
Following an examination for disability evaluation purposes 
in April 1997, the RO issued a decision in May 1997 which 
continued the 30 percent evaluation for the veteran's heart 
disorder.  The veteran disagreed with the 30 percent rating, 
asserting that a higher rating was warranted.  

The regulations pertaining to the evaluation of 
cardiovascular disorders were revised effective January 12, 
1998. See Schedule for Rating Disabilities, the 
Cardiovascular System, 62 Fed. Reg. 65,207 (1997) (codified 
at 38 C.F.R. § 4.104 (2005)). VA's General Counsel has held 
that where a law or regulation changes during the pendency of 
an appeal, the Board should determine whether a higher rating 
is warranted under both versions of the rating criteria. If 
application of the revised criteria results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation. 38 U.S.C.A. § 5110(g) (West 2002). Prior to 
the effective date of the change in the criteria, the Board 
can apply only the original version. VAOPGCPREC 3-00.

Prior to the revision to the rating criteria, Diagnostic Code 
7016 provided that for one year following heart valve 
replacement, a 100 percent rating applied. Thereafter, the 
disability was to be rated as rheumatic heart disease, with a 
minimum 30 percent rating. 38 C.F.R. § 4.104, Diagnostic Code 
7016 (as in effect prior to January 12, 1998).

Under Diagnostic Code 7000, a 30 percent evaluation is 
warranted for inactive rheumatic heart disease when there is 
a diastolic murmur with characteristic EKG manifestations or 
a definitely enlarged heart. A 60 percent evaluation requires 
definite heart enlargement; severe dyspnea on exertion, 
elevation of systolic blood pressure, or arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; and preclusion of more than light manual labor. 
A 100 percent rating was applicable under Diagnostic Code 
7000 for rheumatic heart disease if the disorder was 
manifested by definite enlargement of the heart, confirmed by 
X-ray and clinically; dyspnea on slight exertion; rales, pre-
tibial pitting at the end of the day, or other definite signs 
of beginning congestive failure; more than sedentary 
employment precluded. 38 C.F.R. § 4.104, Diagnostic Code 7000 
(as in effect prior to January 12, 1998).

Prior to January 12, 1998, Diagnostic Code 7007 provided 
criteria for rating hypertensive heart disease. A 30 percent 
evaluation was assigned for definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, 
moderate dyspnea on exertion. A 60 percent rating was 
assigned when there was marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat was beyond the 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, more than light manual labor was 
precluded. In addition, a 100 percent rating was applicable 
under Diagnostic Code 7007 for hypertensive heart disease if 
there were definite signs of congestive heart failure, more 
than sedentary employment precluded. 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (as in effect prior to January 12, 
1998).

Other regulations are provided for hypertensive vascular 
disease (essential arterial hypertension) based upon the 
extent of elevation of diastolic pressure and associated 
symptoms under Diagnostic Code 7101. A 10 percent rating was 
assignable when diastolic pressure was predominantly 100 or 
more; 20 percent was assignable when diastolic pressure was 
predominantly 110 or more and there were definite symptoms; 
40 percent was assignable when diastolic pressure was 
predominantly 120 or more and moderately severe symptoms were 
present. A 60 percent rating was assignable when diastolic 
pressure was predominantly 130 or more and there were severe 
symptoms. When there was a history of diastolic pressure 
predominantly 100 or more and continuous medication was 
required a 10 percent rating was assignable. Evaluation of 
general arteriosclerotic complications such as renal, 
cardiac, or cerebral were to be rated under those appropriate 
criteria under Diagnostic Code 7100. 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (as in effect prior to January 12, 
1998).

Diagnostic Code 7005 provided for a 30 percent evaluation 
following typical coronary occlusion or thrombosis or with 
history of substantiated anginal attacks and ordinary manual 
labor feasible. The next higher 60 percent evaluation was 
assigned following typical history of acute coronary 
occlusion or thrombosis, or with a history of substantiated 
repeated anginal attacks and more than light manual labor not 
feasible. A rating of 100 percent was warranted after six 
months following acute illness from coronary occlusion or 
thrombosis, with chronic residual findings of congestive 
heart failure or angina on moderate exertion or more than 
sedentary employment precluded. 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (as in effect prior to January 12, 1998).

Pursuant to revised 38 C.F.R. § 4.104, Diagnostic Code 7007 
(2005), a 30 percent evaluation is assigned for hypertensive 
heart disease when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or if there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. A 60 percent rating requires more 
than one episode of acute congestive heart failure in the 
past year, or; workload greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent; and a 100 percent rating 
requires chronic congestive heart failure, or; workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent. 38 C.F.R. § 
4.104, Diagnostic Code 7007 (2005).

A note in the revised regulation indicates that one MET is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 millimeters per kilogram of body weight 
per minute. 38 C.F.R. § 4.104, Note 2.  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used to rate the veteran. Id.

The veteran's service-connected heart condition is currently 
rated under Diagnostic Codes 7007 and 7016. Under that 
Diagnostic Code 7016, a 100 percent rating is to be assigned 
for disability associated with an aortic valve replacement, 
effective for at least a six-month period beginning with the 
date of hospital admission for the valve replacement. 38 
C.F.R. § 4.104, Diagnostic Code 7016, Note.  Thereafter, the 
appropriate disability rating shall be determined by 
mandatory VA examination. 38 C.F.R. § 4.104, Diagnostic Code 
7016.

Diagnostic Code 7016 further provides for a continuing 100 
percent rating when there is chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent. More than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
warrants a 60 percent disability rating. A 30 percent 
evaluation is assigned where the evidence shows a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray. Id.

The medical evidence shows that in March 1996 the veteran 
underwent mitral valve replacement with a mechanical 
prosthesis due to mitral regurgitation. Prior to the surgery, 
he was found to have Class II congestive heart failure. The 
records subsequent to the surgery, however, indicate that the 
prosthetic heart valve was working properly, without any 
evidence of regurgitation or congestive heart failure. In an 
October 1996 rating decision the RO assigned a 100 percent 
rating from March 4, 1996, to May 1, 1997, with a 30 percent 
rating thereafter.

During an April 1997 VA examination the veteran reported 
feeling fatigued with ordinary physical activity, shortness 
of breath on exertion, and pain with numbness in the chest 
and both arms. It was noted that he stopped working in 1990 
and had been declared disabled by the Social Security 
Administration because of a back injury. He reported that he 
could walk about a block, and then needed to rest due to 
shortness of breath. He was 43 years old, was 71 inches in 
height, and weighed 167 pounds. His build, state of 
nutrition, carriage, posture, and gait were described as 
good. Cardiovascular examination revealed good heart tones, 
regular rhythm, and a systolic click in the apex. Blood 
pressure was 132/70. X-ray of the chest revealed the heart 
was in the upper limits of normal in size. Blunting of both 
costophrenic angles was seen as unchanged compared to April 
1992, suggestive of pleural reaction. Echocardiogram was 
requested, but the veteran did not come back for the study. 
EKG was read as sinus rhythm, left atrial enlargement, 
voltage criteria suggestive of left ventricular hypertrophy. 
The examiner noted that the veteran's reported symptoms were 
suggestive of congestive heart failure, but that "on physical 
examination and chest x-ray, he showed no sign of congestive 
heart failure."

Neither the results of this examination nor any other 
information in the claims folder provides data to support a 
rating in excess of 30 percent for the veteran's heart 
condition for the period from May 1, 1997, when the rating 
was reduced from 100 percent to 30 percent, until January 12, 
1998, when the rating was increased to 60 percent pursuant to 
the criteria that became effective as of that date. Thus, the 
appeal for a rating in excess of 30 percent for the veteran's 
heart disorder for this period must be denied.

VA treatment records include the report of a March 1998 
multigated radionuclide angiogram (MUGA) that revealed an 
ejection fraction of 31 percent.  An echocardiogram in April 
1998 disclosed left ventricular hypertrophy with an ejection 
fraction of 45 percent.  

In May 2000 the veteran reported dyspnea after walking 100 
yards, but denied edema or syncopal episodes since the valve 
replacement.  With the exception of monitoring his anti-
coagulation therapy, he had not received any treatment since 
the valve replacement.  On examination there was no evidence 
of edema.  Diagnostic testing revealed exercise capacity of 7 
METs, and an ejection fraction of 35 to 39 percent.  The 
examination resulted in diagnoses of a mitral valve disorder 
and hypertensive heart disease, but not congestive heart 
failure.

Based on the results of the May 2000 examination and the 
change in the rating criteria that became effective in 
January 1998, in an August 2000 rating decision the RO 
increased the rating for the heart disorder from 30 to 60 
percent.

The veteran was again examined in August 2002, when he 
reported shortness of breath after walking one block and 
intermittent swelling of the feet.  The examiner referenced 
diagnostic testing in May 2002 that revealed an ejection 
fraction of 45-50 percent, left ventricular hypertrophy, and 
normal functioning of the mitral valve.  The examiner 
provided diagnoses of hypertension with left ventricular 
hypertrophy and status post mitral valve replacement with a 
normally functioning valve.  Based on the results of the 
examination, the examiner found that the heart disorder would 
not preclude the veteran from performing some types of work, 
but that a nonservice-connected low back disability might 
cause problems with physical activity.  A stress test in 
September 2002 showed exercise capacity of 5.6 METs.

When examined in November 2003 the veteran reported having 
developed congestive heart failure two or three times in the 
early 1990s and again in May 2003.  He stated that following 
the surgery in 1996 he continued to have shortness of breath 
after walking one block, in that he would then have to stop 
and rest.  He denied any edema or syncope.  Examination of 
the heart showed a normal point of maximal impulse, a normal 
cardiac outline, and no murmurs, rales, rubs, gallop or 
peripheral edema.  The examiner referenced a May 2003 
echocardiogram that showed mild four-chamber enlargement and 
an ejection fraction of 40-45 percent.  The examiner noted 
the history of congestive heart failure, but did not find 
that the veteran had congestive heart failure.  The examiner 
provided an estimated MET level of 6 or 7, and found that a 
stress test was not appropriate due to the veteran's other 
medical problems.  

According to the VA treatment records, in February 2000 and 
April 2001 the veteran's physician included congestive heart 
failure, with an ejection fraction of 31 percent, in his 
assessment of the veteran's medical problems.  In entering 
that assessment, however, the physician did not make any 
clinical findings showing that the veteran did, in fact, then 
have congestive heart failure.  In showing an ejection 
fraction of 31 percent he referred to the March 1998 MUGA 
scan, and did not consider the results of the subsequent 
testing showing higher ejection fractions.  The physician 
again entered an assessment of congestive heart failure in 
May 2003, but did not include any clinical findings to 
support the assessment.  Because the physician did not refer 
to any clinical or laboratory findings showing congestive 
heart failure, the treatment records are of low probative 
value in determining whether the veteran has chronic or 
definite congestive heart failure.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight of the evidence).

Although the veteran in November 2003 reported having had 
congestive heart failure in May 2003, the medical records 
show that he was then hospitalized for pneumonia, not his 
heart condition.  None of the VA medical examinations 
resulted in a diagnosis of congestive heart failure.  The 
Board finds that the preponderance of the evidence shows that 
the veteran's heart disease is not manifested by chronic or 
definite congestive heart failure.

In addition, none of the evidence indicates that the 
veteran's exercise capacity is limited to 3 METs or less, or 
that his heart has an ejection fraction of 30 percent or 
less.  The lowest METs determined by stress testing were 5.6 
in September 2002, and the ejection fractions ranged from 31 
to 50 percent.  The Board finds, therefore, that the criteria 
for a higher rating are not met, based on the original and 
revised rating criteria.  For that reason the preponderance 
of the evidence is against the claim of entitlement to a 
disability rating in excess of 60 percent for mitral valve 
replacement with hypertensive heart disease.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2008).  

In this instance the Veteran has not been employed since 
1990.  After reviewing the evidence it is clear that his 
umemployment was due to in large part to his cocaine, 
alcohol, and marijuana abuse combined with his non-service 
connected back disorder.  The Veteran was awarded Social 
Security Disability benefits primarily because his back 
disorder.  The Veteran has not been employed for any extended 
period since his separation from the service.  He reported to 
VA Social Workers that he had been working as a construction 
helper.  

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), 
instructed that the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  This requires a comparison 
between the level of severity and symptomatology of the 
claimant's service connected disability with the criteria 
found in the rating schedule for that disability.  The 
Veteran has not identified any symptoms caused by his mitral 
valve replacement that are out of the ordinary, not 
experienced by Veteran's with the same level of disability.  
The evaluations assigned are based on the system of 
calculating METS, the metabolic equivalents or multiples of 
resting oxygen uptake, which is a measure of ability to 
perform exertional tasks.  The Board has not found any 
symptoms which demonstrate that the Veteran's mitral valve 
replacement as caused an exceptional disability picture.  
Therefore, referral for extra-schedular consideration is not 
warranted.  


II.  Earlier Effective Date for TDIU

A December 2003 rating decision granted TDIU, effective 
January 12, 1998.  The Veteran filed a notice of disagreement 
with the effective date assigned for TDIU and appealed that 
decision to the Board.  

In general, the effective date of a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is the later.  38 C.F.R. § 3.400 (2008).  The 
effective date of an increase in compensation is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise, the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2008); See 
also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

The Board has reviewed the claims folder first to determine 
when the Veteran's claim for increase was received.  This 
includes reviewing all communications from the Veteran and 
his representative and any documents which could be construed 
as informal claims.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  

In July 1997 the Veteran submitted a VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability).  The Board has carefully reviewed the 
claims folder and found no communications from the Veteran 
indicating his service connected disabilities caused him to 
be unemployable dated prior to July 22, 1997.  This includes 
any informal claims such as those which might be found in VA 
treatment records and statements by any representative.  

The RO originally denied the Veteran's claim for TDIU in an 
August 1998 rating decision.  The Veteran appealed and the RO 
subsequently granted TDIU in a December 2003 rating decision, 
which gave rise to this appeal.  The date of claim for TDIU 
is therefore July 22, 1997.  

The other factor to be considered is when was it be factually 
ascertainable that the Veteran's service connected 
disabilities caused the Veteran to be unemployable.  

The RO assigned the effective date for TDIU as the date a 60 
percent rating was assigned for his residuals of mitral valve 
replacement.  That effective date is based on the date the 
regulations were amended for rating valve replacements as is 
noted above.  

The regulations provide total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided, that if there is only one 
such disability, this disability shall be ratable as 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  

In essence the RO assigned the effective date for TDIU as the 
date the Veteran's service connected disabilities met the 
schedular criteria for TDIU.  [His residuals of mitral valve 
replacement, was rated 60 percent disabling; his facial scar, 
was rated as 10 percent disabling; his right facial 
paresthesias, was rated as 10 percent disabling; and his 
residuals of right inguinal hernia repair, was rated as 
noncompensably disabling.  This combines to a 70 percent 
evaluation.  Thus, on January 12, 1998 the schedular criteria 
for TDIU were met, as the Veteran had a combined rating of 70 
percent and at least one disability rated as 40 percent or 
more disabling.  38 C.F.R. § 4.16 (2008).]  

The Board has carefully reviewed the record to determine if 
it was factually ascertainable prior to January 12, 1998 that 
his service connected disorders caused him to be 
unemployable.  A Certificate for Return to Work reveals that 
the Veteran had been under a physician's care from March 4, 
1996 (date of hospitalization for mitral valve replacement) 
and was able to return to work on April 29, 1996.  This 
statement was from the physician who was treating the Veteran 
at the time of his mitral valve replacement.  A July 1996 VA 
Psychosocial Assessment (for the Domiciliary) noted the 
Veteran "problems" and reason for referral included 
alcohol, drug abuse, health problems (his Coumadin) was off .  
In August 2002, a VA examination report includes an opinion 
stating the Veteran that "as far as his heart is concerned 
he is capable of a variety of work."  There is no evidence 
in the record, that demonstrates the Veteran's service 
connected disabilities caused him to be unemployable prior to 
January 12, 1998.  

As it is not factually ascertainable that the Veteran's 
service connected disabilities caused him to be unemployable 
prior to January 12, 1998, there is no basis for assigning an 
early effective date for TDIU.  In this instance, the claim 
was received in July 1997 and the Veteran met the schedular 
requirements for TDIU on January 12, 1998.  January 12, 1998 
is the later date.  

An earlier effective date for TDIU is not warranted.  

ORDER

A disability rating in excess of 30 percent for mitral valve 
replacement with hypertensive heart disease prior to January 
12, 1998, is denied.

A disability rating in excess of 60 percent for mitral valve 
replacement with hypertensive heart disease is denied.

An earlier effective date for TDIU is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


